HUMPHREYS, Justice
(concurring).
Chancellor Wil V. Doran followed the reasoning of the majority opinion of this Court in Metropolitan Government v. Hillsboro Land Co. Inc., 222 Tenn. 431, 436 S.W.2d 850 (1968), assuming the reasoning in that case would apply in this case.
However, I must concur in the opinion in this case, notwithstanding Metropolitan Government v. Hillsboro Land Co. Inc. I concur on the grounds on which I dissented in that case. 222 Tenn. 445-457, 436 S.W.2d 850.
Although my dissent is not mentioned, the majority opinion adopts every premise of my dissent, and reaches the same conclusion I fought for in Metro v. Hillsboro. So, naturally, I concur.